                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                8:06CR202

       vs.
                                                                  ORDER
ANTHONY BIRDINE,

                      Defendant.


      This matter is before the Court on the Defendant’s Notice of Appeal, ECF No. 172.

The Defendant seeks to appeal from the Court’s Memorandum and Order, ECF No. 171,

denying his request for relief pursuant to the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018).

      Because the Defendant Anthony Birdine was permitted to proceed in forma

pauperis in this district court action and has been incarcerated since his sentencing in

2007, the Court finds that he should be permitted to proceed in forma pauperis with

respect to his Notice of Appeal, pursuant to Fed. R. App. Pro. 24(a)(3).

      IT IS ORDERED:

      1. The Defendant may proceed with his appeal, ECF No. 172, without payment
      of costs, and
      2. The Clerk will mail a copy of this Memorandum and Order to the
      Defendant at his last known address.


      Dated this 15th day of April 2019.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge
